     Case 1:20-cv-00900-NONE-EPG Document 33 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    PREMIER VALLEY BANK,                            Case No. 1:20-cv-00900-NONE-EPG

12                       Plaintiff,                   ORDER DENYING STIPULATED
                                                      PROTECTIVE ORDER WITHOUT PREJUDICE
13           v.
14                                                    (ECF No. 32)
      HOA NGUYEN, et al.,
15                       Defendants.
16

17          On March 15, 2021, the parties filed a Stipulated Protective Order. (ECF No. 32.) This is

18   the second stipulated protective order the parties have filed. On March 8, 2021, the parties filed a

19   first Stipulated Protective Order, which the Court denied without prejudice because it did not

20   comply with Rule 141.1(c) of the Local Rules of the United States District Court for the Eastern

21   District of California. That rule provides that every proposed protective order contain the

22   following provisions: “(1) [a] description of the types of information eligible for protection under

23   the order, with the description provided in general terms sufficient to reveal the nature of the

24   information (e.g., customer list, formula for soda, diary of a troubled child); (2) [a] showing of

25   particularized need for protection as to each category of information proposed to be covered by

26   the order; and (3) [a] showing as to why the need for protection should be addressed by a court

27   order, as opposed to a private agreement between or among the parties.” (paragraph breaks

28   omitted).
                                                        1
     Case 1:20-cv-00900-NONE-EPG Document 33 Filed 03/16/21 Page 2 of 2


 1             The Purposes and Limitations section of the parties’ revised Stipulated Protective Order

 2   states:

 3             Disclosure and discovery activity in this action are likely to involve production of
               confidential, proprietary, or private information, including records of Premier
 4             Valley Bank (“PVB”) that implicate PVB’s trade secret, business strategy and
               confidential information including, but not limited to, confidential and sensitive
 5             information relating to the identity of its customers, the services they purchase,
               their financial information, account information, information regarding PVB’s
 6             prospective economic relationships and other proprietary technical or
               commercially sensitive information, and other private medical and personnel
 7             information, that is not otherwise available to the public.

 8   (ECF No. 32 at 2.) (Emphasis added.)

 9             Additionally, “CONFIDENTIAL—ATORNEYS’ EYES ONLY” information is defined

10   as:
               information (regardless of how it is generated, stored or maintained) or tangible
11             things that includes, but is not limited to, PVB’s trade secret, business strategy
               and confidential and sensitive information relating to the identity of its customers
12             (including contact information, customer lists, bank account numbers, social
               security numbers, tax identification numbers), the services they purchase, their
13             financial information and account information (including customer preferences,
               customer plans, customer signature blocks, customer inquiries or strategies);
14             information regarding PVB’s prospective economic relationships and other
               proprietary technical or commercially sensitive information (including
15             internal PVB memoranda, emails, or other communications, pricing discount
               terms, profitability information, service or loan agreements, marketing plans,
16             potential customers and leads and documents that reflect information about PVB
               employees); and other private medical and personnel information, that is not
17             otherwise available to the public.

18   (ECF No. 32 at 3.) (Emphasis added.)

19             The catchall language used in describing the types of information eligible for protection

20   does not comply with Local Rule 141.1(c)(1). Accordingly, the parties Stipulated Protective

21   Order (ECF No. 32) is DENIED without prejudice to refiling a stipulated protective order that

22   complies with Local Rule 141.1(c).
     IT IS SO ORDERED.
23

24         Dated:    March 16, 2021                               /s/
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                          2
